                            IN THE UNITED STATE DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




MASONRY INDUSTRY TRUST                                                 Case No. 3:18-cv-02034-JR
ADMINISTRATION, INC., an Oregon
corporation,

               Plaintiff,
        v.                                                                                 ORDER
DIVERSIFIED MASONRY, LLC, a foreign
limited liability corporation,

            Defendant.
_________________________________
RUSSO, Magistrate Judge:

       Plaintiff Masonry Industry Trust Administration, Inc. initiated this action against defendant

Diversified Masonry, LLC. A default judgment was subsequently entered against defendant.

Plaintiff now moves for an award of attorney fees in the amount of $2,574.00 and costs in the

amount of $400. For the reasons set forth below, plaintiff’s motions are granted, and fees and costs

are awarded in full.



Page 1 – ORDER
                                        BACKGROUND

        On November 26, 2018, plaintiff filed a complaint in this Court asserting claims premised

on defendant’s failure to pay wages and contributions on covered employees as required under the

collective bargaining agreement, 29 U.S.C. § 186 of the Labor Management Relations Act, and 29

U.S.C. § 1145 of the Employee Retirement Income Security Act. On March 7, 2019, plaintiff

moved for entry of default based on defendant’s failure to timely answer or otherwise respond to

the complaint. The Court granted plaintiff’s motion; a default judgment was subsequently entered

on September 11, 2019. On September 25, 2019, plaintiff filed the present motions for attorney

fees and costs.

                                            STANDARD

        Pursuant to the prevailing party’s motion, the court may award reasonable attorney fees

and costs. Fed. R. Civ. P. 54(d); LR 54. In determining a reasonable attorney fee, the court employs

the lodestar method by first multiplying “the number of hours the prevailing party reasonably

expended on litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359,

363 (9th Cir. 1996) (as amended). The court then considers whether it is necessary to adjust the

presumptively reasonable lodestar figure considering the twelve factors articulated in Kerr v.

Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir. 1975). Id.

        The court is required to ensure an award’s reasonableness, irrespective of any opposition

from the non-prevailing party. Gates v. Deukmejian, 978 F.2d 1392, 1400-02 (9th Cir. 1992); see

also Corder v. Gates, 947 F.2d 374, 378 n.3 (9th Cir. 1991) (“the reasonable fee, as calculated by

the district court, may fall short of the actual fee that the plaintiff’s lawyer charges”) (citation and

internal quotations omitted). “[C]onsiderable discretion [is vested in the court] in determining what




Page 2 – ORDER
attorney’s fee is reasonable.” Webb v. Ada Cnty., Idaho, 195 F.3d 524, 526-27 (9th

Cir. 1999).

                                          DISCUSSION

       It is undisputed that plaintiff is the prevailing party and therefore entitled to attorney fees

pursuant to the collective bargaining agreement between the parties. Accordingly, the primary

issue before the Court is the reasonableness of the requested rates and hours.

I.     Reasonableness of the Requested Rates

       Plaintiff seeks the following hourly rate: $165 for Bradley Middleton, who has over 15

years of experience as an attorney. Pl.’s Mem. in Supp. 5 (doc. 26).

       A reasonable rate for legal services is “calculated according to the prevailing market rates

in the relevant community.” McElmurry v. U.S. Bank Nat’l Ass’n, 2008 WL 1925119, *3 (D. Or.

Apr. 30, 2008) (quoting Blum v. Stenson, 465 U.S. 886, 895 (1984)). “This District considers the

most recent Oregon State Bar Economic Survey. . . as its ‘initial benchmark’ in determining

whether hourly billing rates are reasonable.” Prison Legal News v. Umatilla Cnty., 2013 WL

2156471, *4 (D. Or. May 16, 2013) (citations omitted).

       The average and median hourly rates from the 2017 Oregon State Bar Survey for a Portland

attorney with 13 to 15 years of experience are $288 and $300, respectively. 2017 OSB Survey 38-

40. The rate sought by plaintiff’s counsel is significantly less. Accordingly, Mr. Middleton is

awarded his requested rate of $165 per hour.

II.    Reasonableness of the Hours Expended

       Compensation is sought for the 15.6 hours Mr. Middleton spent working on the case. Pl.’s

Mot. Att’y Fees & Costs 1 (doc. 25). Plaintiff’s attorney divided his hours between two phases,

the first phase totaling 1.1 hours. Id. at 3. During this time, Mr. Middleton drafted and prepared a



Page 3 – ORDER
summons, reviewed the complaint, and drafted default order documents. Middleton Decl. Ex. A

(doc. 27). These hours are reasonable considering the length of the complaint and the single

summons.

       The second phase encompasses May to September 2019. Pl.’s Mem. in Supp. 3-5 (doc.

26). During this period, plaintiff devoted 5.9 hours to working with the auditor or revising

monetary amounts, 7.2 hours reviewing and revising default documents, and 1.4 hours drafting

and revising the motion for fees. Middleton Decl. Ex. A, at 1-2 (doc. 27). The hours working

alongside an auditor are reasonable given the extensive damage calculations for seventeen

individuals, and the need to calculate wages, subsistence, contributions, liquidated damages, and

interest. The time spent reviewing and revising documents also appears reasonable given the nature

of the claims. The motion and memo in support of the default judgement total thirteen pages with

little boilerplate language, and the supporting declaration and exhibits total eighty-five pages

(albeit seventy-one of which are the trust and collective bargaining agreements).

       In sum, the Court finds a total attorney fee award of $2,574 presumptively reasonable (i.e.,

$165/hour x 15.6 hours= $2,574). The Court has also considered the factors outlined in Kerr and

finds that no additional adjustment is necessary.

III.   Costs

       Plaintiff seeks to recover the $400 filing fee. Bill of Costs (doc. 28). Costs are generally

awarded to the prevailing party in a civil action as a matter of course. Fed. R. Civ. P. 54(d). The

expenses which may be taxed as costs are enumerated in 28 U.S.C. § 1920 and include “[f]ees of

the clerk and marshal,” and “[d]ocket fees.” 28 U.S.C. § 1920(1), (5); Crawford Fitting Co. v. J.T.

Gibbons, Inc., 482 U.S. 437, 441-42 (1987). Accordingly, because they fall within the purview of




Page 4 – ORDER
28 U.S.C. § 1920 and are properly documented within plaintiff’s billing statement, the requested

costs are awarded in full.

                                        CONCLUSION

       Plaintiff’s Motion for Award of Attorney Fees and Costs (doc. 25) is GRANTED, in that

plaintiff is awarded a total of $2,574.00 in attorney fees. Plaintiff’s Bill of Costs (doc. 28) is

GRANTED, such that costs are awarded in the amount of $400.00.

       IT IS SO ORDERED.

       DATED this 21st day of October, 2019.



                                        /s/ Jolie A. Russo
                                __________________________
                                         Jolie A. Russo
                                 United States Magistrate Judge




Page 5 – ORDER
